
	
		II
		Calendar No. 492
		110th CONGRESS
		1st Session
		S. 2150
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Mr. Bond (for himself
			 and Mrs. McCaskill) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			November 14, 2007
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United
		  States Postal Service located at 4320 Blue Parkway in Kansas City, Missouri, as
		  the Wallace S. Hartsfield Post Office Building.
	
	
		1.Wallace S. Hartsfield Post
			 Office Building
			(a)DesignationThe
			 facility of the United States Postal Service located at 4320 Blue Parkway in
			 Kansas City, Missouri, shall be known and designated as the Wallace S.
			 Hartsfield Post Office Building.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Wallace S. Hartsfield Post Office
			 Building.
			
	
		November 14, 2007
		Reported without amendment
	
